DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the Final Office Action, dated 06/22/2020; the subject application claims 1-8, 10-18, and 20, have been rejected under 35 U.S.C. § 103(a) as unpatentable over US 9,335,917 B2, issued May 10, 2016, (“Dostal’’) and US 9,008,865 B2, issued Apr. 14, 2015, (“Joseph”).

However, Applicant filed an Appeal Brief; 
Dependent claims 10-11 withdrawn by the examiner as per the Examiner`s Answer to Appeal Brief, dated 02/02/2021.
Remaining claims 1-8, 12-18 & 20 have been reversed by the Patent Board Decision, dated 10/18/2021. 

Therefore, the claims 1-8, 10-18, and 20 (claims 1 and 12 are being independent claims), have been allowable subject matter. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665